      Case 5:19-cv-05540-EJD Document 17 Filed 10/10/19 Page 1 of 2




 1   Erik Estavillo
     3284 Cortese Circle
 2   San Jose, CA. 95127
     (408) 593-1226
 3
     uy1uy1uy27@gmail.com
 4
 5
                                    UNITED STATES DISTRICT COURT
 6
                                 NORTHERN DISTRICT OF CALIFORNIA
 7
                                            SAN JOSE DIVISION
 8
 9
10   Erik Estavillo,                                         CASE NO. 5:19-cv-05540-NC
11
                       Plaintiff,                            Assigned To: Hon. Nathanael Cousins
12                                                           Courtroom: 5
            v.
13                                                           REPLY IN SUPPORT OF
14                                                           OPPOSITION TO DEFENDANT’S
     Activision Blizzard, Inc.                               MOTION TO DISMISS
15                     Defendant,
16
17
18     1. Established Liability through similar facts occurring to other victims:
19
           Here are more recent examples of Blizzard getting carried away with their arbritary and lawless
20
       suspensions and bans, which are now in the realm of becoming unconstitutionally ungovernable
21
       from within their own company, particulary, when it comes to any type of free speech they don't
22
       agree with. Recently, a hearthstone hong kong player was banned for simply stating his viewpoint
23
24     on how he feels about the hong kong situation. Many notable lawmakers have responded to Blizzard

25     appeasing to a foreign country’s demands and their far-reach of regulating free speech here in the
26     States. To quote the supplemental recent news articles, “Now, US senators are criticizing the game’s
27
       publisher for its move.
28

                                 COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                             PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                       -1-
     Case 5:19-cv-05540-EJD Document 17 Filed 10/10/19 Page 2 of 2




 1    “Blizzard shows it is willing to humiliate itself to please the Chinese Communist Party,” Sen. Ron

 2    Wyden (D-OR) said. “No American company should censor calls for freedom to make a quick buck.”
 3    … “Recognize what’s happening here. People who don’t live in China must either self censor or face
 4
      dismissal & suspensions,” Sen. Marco Rubio (R-FL) said in a tweet on Tuesday. “China using access to
 5
      market as leverage to crush free speech globally. Implications of this will be felt long after everyone
 6
      in U.S. politics today is gone.”
 7
 8    2. Conclusion:

 9            These are just more recent examples of Blizzard getting carried away with their arbritary

10        and lawless suspensions and bans, which are now in the realm of becoming unconstitutionally
11
          ungovernable from within their own company, particulary, when it comes to any type of free
12
          speech they don't agree with.
13
                   Blizzard Entertainment, Inc. continues to embarrass itself and the United States through
14
15        such suspensions and bans that violate the first amendment and our right to certain free

16        speech, even such speech that occurs online or in a video game. These financially hurtful

17        suspsensions and/or bans to customers need to be addressed in Federal Court and Blizzard
18
          should be required to notify customers before they purchase a game, on the digital game page,
19
          that refunds will not be granted for customers who exercise their right to free speech if
20
          BLIZZARD DOESN’T AGREE WITH YOUR VIEWPOINT or if your viewpoint may also happen to piss
21
22        off any foreign country they’re financially in bed with, especially China (read supplemental

23        exhibit articles for more context on this last sentence).

24
25
                                                    By:/s/ Erik Estavillo____,
26
                                                       Erik Estavillo
27                                                     Pro-se, Pro-per
28

                              COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                          PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                      -2-
